Citation Nr: 0607479	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  92-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right elbow 
disability.

2.  Entitlement to service connection for bilateral ankle 
disability as secondary to a service-connected right knee 
disability.

3.  Entitlement to an increased evaluation for 
arteriosclerotic heart disease; evaluated as 30 percent 
disabling from September 1992 and as 60 percent disabling 
from May 1997.

4.  Propriety of the initial evaluation for degenerative 
discospondylosis of the lumbosacral spine with bilateral 
sacroiliac arthritis; evaluated as 10 percent disabling from 
September 1990, 20 percent disabling from May 1997, and 40 
percent disabling from September 1998.

5.  Propriety of the initial evaluation for residuals of a 
partial meniscectomy of the right knee with post-traumatic 
arthritis; evaluated as 10 percent disabling from September 
1990 and as 20 percent disabling from May 1997.

6.  Entitlement to a compensable (increased) evaluation for 
bilateral inguinal hernia status post herniorrhaphy, on 
appeal from the initial determination.

7.  Entitlement to a compensable (increased) evaluation for 
hemorrhoids with status post hemorrhoidectomy, on appeal from 
the initial determination.

8.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from September 1978 
to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1991 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that assigned noncompensable disability 
evaluations for right knee disability, a right inguinal 
hernia, and hemorrhoids, after granting service connection 
for the same.  The veteran appealed the assigned ratings.  
The RO issued a rating decision in February 1992 that 
assigned a 10 percent disability rating for the veteran's 
right knee disability, effective from September 17, 1990.  
Thereafter, by a rating action dated in April 2000, the 10 
percent rating was increased to 20 percent, effective from 
May 19, 1997.  Service connection for a left inguinal hernia 
was granted in July 1996.  The disability was described as a 
bilateral inguinal hernia and assigned a noncompensable 
rating.  

This matter also stems from an April 1995 rating action that 
granted service connection for lumbosacral strain and 
assigned a 10 percent disability that disability, effective 
from September 1990.  The April 1995 rating action also 
assigned a 10 percent disability rating for the veteran's 
service connected hypertension and denied the assignment of a 
total disability evaluation based on individual 
unemployability.  A rating decision was issued in July 1996 
that recharacterized the veteran's hypertension as 
arteriosclerotic heart disease and assigned a 30 percent 
rating for the same, effective from September 3, 1992.  In 
April 2000, a 60 percent rating was assigned for the 
veteran's arteriosclerotic heart disease and a 20 percent 
rating was assigned for his degenerative discospondylosis of 
the lumbosacral spine with bilateral sacroiliac arthritis.  
The effective date of the awards was May 19, 1997.  A 40 
percent disability rating was assigned for the veteran's back 
disability, effective from September 29, 1998.

The matter also comes before the Board from a May 1995 rating 
action that determined that the veteran had failed to submit 
new and material evidence to reopen a claim for service 
connection for right elbow disability.

The above matters were remanded to the RO via the Appeals 
Management Center (AMC) in July 2003 for the purpose of 
obtaining additional evidence and to cure due process 
deficiencies.  The matters were returned to the Board in 
September 2005 for appellate consideration.

Jurisdiction over the appeal was transferred to the Manila, 
Republic of the Philippines, RO during the pendency of the 
appeal.

This appeal initially included claims for entitlement to 
service connection a skin disorder and hearing loss.  The 
claims were remanded to the RO for additional development in 
July 2003.  Thereafter, by a rating action dated in May 2005, 
service connection for seborrheic dermatitis and bilateral 
hearing loss was granted.  The issues of entitlement to 
service connection for a skin disorder and hearing loss are 
therefore no longer the subjects of appellate consideration.

A review of the record shows that the veteran's has had some 
complaints pertaining to his herniorrhaphy scar.  The issue 
of entitlement to a compensable evaluation for a 
herniorrhaphy scar is referred to the RO for appropriate 
consideration. 

The issues of service connection for right elbow disability 
and bilateral ankle disability, increased evaluations for 
arteriosclerotic heart disease, degenerative discospondylosis 
of the lumbosacral spine with bilateral sacroiliac arthritis, 
and residuals of a right knee partial meniscectomy with post-
traumatic arthritis and entitlement to a total disability 
evaluation based on individual unemployability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in February 1992, the RO denied 
service connection for right elbow disability based on the 
finding that there was no evidence of a chronic disability in 
service and no current disability of the elbow; the veteran 
did not appeal the February 1992 decision within one year of 
being notified.

2.  The evidence received since the February 1992 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for right elbow disability.

3.  The veteran is not shown to have a recurrence of an 
inguinal hernia on either side and, prior to his surgery in 
April 1997, his hernia was small and without true hernia 
protrusion.  

4.  The medical evidence shows that the veteran experiences 
no more than mild to moderate hemorrhoids; and does not show 
that he experiences any current large or thrombosed 
hemorrhoids that are irreducible, with excessive redundant 
tissues, evidencing frequent recurrence; nor are they 
manifest by persistent bleeding with secondary anemia or 
fissures.


CONCLUSIONS OF LAW

1.  The February 1992 rating action denying service 
connection for right elbow disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for right 
elbow disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The criteria for a compensable disability evaluation for 
bilateral inguinal hernia with status post herniorrhaphy have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 
7338.

4.  The criteria for a compensable disability evaluation for 
hemorrhoids with status post hemorrhoidectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7336.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By letters dated in January and April 2001, statements of the 
case (SOCs) dated in May 1991 and July 1996, and supplemental 
statements of the case (SSOCs) dated in March 1992, April 
1995, May 1995, July 1996, November 1996, June 1998, May 
2000, July 2002, and June 2005, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to reopen his claim for service connection 
and substantiate his claim for increased ratings, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
that VA had requested.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to substantiate his claims.  The July 2002 
SSOC specifically stated that the veteran provide any 
evidence in his possession that pertained to the claims.


Although the timing of the notice of the VCAA 'fourth 
element' did not comply with the requirement that notice must 
precede adjudication, the July 2002 SSOC did give him notice 
of the 'fourth element'.  This cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The aforementioned letters, SOCs, and SSOCs, therefore, 
collectively provided the notice of all four elements that 
were discussed above.  Id.

The above referenced rating decisions, SOCs, and SSOCs also 
provided the veteran a collective notification of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claims.  The July 
2002 SSOC specifically set forth the regulations pertaining 
to VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.

Service medical records have been associated with the claims 
folder.  Treatment records have been obtained from VA and 
non-VA health care providers including, but not limited to, 
San Juan De Dios Hospital, Santo Tomas University Hospital, 
the Able Center, the Seattle VA Medical Center (VAMC), and 
the Manilla VA Outpatient Center (VAOC).  Efforts were made 
to secure records from the Social Security Administration 
(SSA) pertaining to his claim for disability benefits.  In 
January 2004, the SSA reported that it had engaged in an 
"exhaustive and comprehensive search," but that it had been 
unable to locate the veteran's file.  The SSA also noted that 
the veteran's claim for disability had been denied.  The 
veteran has not identified any additional outstanding medical 
records that would be pertinent to the claims on appeal.  The 
veteran was afforded multiple VA examinations.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
April 2001 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2001 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in July 2002.  

New and Material Evidence

The veteran contends that he currently suffers from right 
elbow disability that had its initial onset during his active 
service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a)).  This amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  The veteran's 
request to reopen his claim was filed prior to that date.  
Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Using the guidelines noted above, the Board finds that the 
veteran has submitted new and material evidence.  The claim 
concerning entitlement to service connection for right elbow 
will be reopened.

Service connection for right elbow disability was initially 
denied in February 1992.  Although there were findings 
pertaining to complaints of right elbow strain in September 
and October 1979, the RO found no evidence of subsequent 
treatment for right elbow problem during the remainder of the 
veteran's active service, which continued until September 
1990.  Moreover, referencing a VA examination conducted in 
November 1990, the RO indicated that there was no evidence of 
a current disability of the right elbow.  The rating decision 
did not include any discussion of a November 1990 VA 
treatment note showing complaints of numbness of the right 
elbow and a February 1991 report that diagnosed the veteran 
as having epicondylitis of the right elbow, which appear to 
have been of record at the time of the decision.  Notice of 
the decision was mailed to the veteran in March 1992.  The 
veteran did not appeal the decision.  The February 1992 
rating decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

As noted above, service connection for right elbow disability 
was denied in February 1992 because there was no evidence 
that the veteran suffered from a chronic right elbow 
disability in service.  The RO indicated that the veteran was 
seen on only one occasion.  The RO also observed that a post-
service VA examination had been negative for right elbow 
disability.  The evidence received by VA after the February 
1992 decision includes an April 2001 VA examination report 
that diagnosed the veteran as having epicondylitis of the 
right elbow.  References to the veteran having chronic right 
elbow pain and limitation of motion of the elbow were made in 
reports of VA examinations conducted in September 1994 and 
September 1998 and multiple VA outpatient records dated 
between 1992 and 2001.  Those records and reports also showed 
that the veteran repeatedly gave a history of injuring his 
right elbow in service and suffering from chronic pain of the 
elbow since that time.  Such evidence is both new and 
material.

Coupled with the above referenced November 1990 VA treatment 
note and February 1991 report, the evidence taken as a whole 
shows that the veteran suffered some type of right elbow 
injury in service, that he was diagnosed as having 
epicondylitis of the right elbow shortly after service 
discharge, and that he continues to experience right elbow 
problems that have been attributed to epicondylitis.  This 
evidence is not cumulative or redundant of the evidence 
previously of record, since it implies that the veteran's 
current right elbow disability may have had its onset in 
service.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The newly submitted service medical records are therefore new 
and material; consequently, the claim for service connection 
for right elbow is reopened.

Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 38 C.F.R. § 4.31 (2005).

The claim for an increased evaluations for the veteran's 
bilateral inguinal hernias and hemorrhoids originated from 
the RO decision that granted service connection for those 
disabilities.  The claims therefore stems from the initial 
rating assigned to those disabilities.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).



Inguinal hernias

A noncompensable rating is applicable for an inguinal hernia 
that is small, reducible, or without true hernia protrusion.  
A noncompensable evaluation is also provided for an inguinal 
hernia that is not operated, but is remediable.  The next 
higher evaluation of 10 percent requires a postoperative 
recurrent hernia that is readily reducible and well supported 
by truss or belt.  38 C.F.R. § 4.114, Code 7338.  The note 
that follows provides for an additional 10 percent for 
bilateral involvement provided that the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated, and 10 percent only, added for the 
second hernia, if the latter is of compensable degree.

Service medical records document the diagnosis of bilateral 
inguinal hernia.  The report of a November 1990 VA 
examination indicated that the veteran a small right inguinal 
hernia.  There was no hernia detected on the left.  A March 
1993 VA outpatient record made reference to the veteran 
complaints of periodic right testicle pain, which was 
attributed to a probably right inguinal hernia.  No actual 
bulge could be felt, however.  There was also no noticeable 
hernia on the right or left during a September 1994 VA 
examination.  Similarly, when he was examined in August 1996, 
the veteran was diagnosed as having a history of bilateral 
inguinal hernia without any acute problems.  

A March 1997 consultation report indicated that the veteran 
experienced intermittent episodes of bilateral inguinal pain 
that was relieved with rest.  A physical examination was 
positive for an "indirect" inguinal hernia that was more 
prominent on the right side.  The veteran underwent a 
herniorrhaphy in April 1997, which was the same time he 
underwent a hemorrhoidectomy.  VA examinations conducted in 
July 1997, February 1998, September 1998, and April 2001 were 
negative for evidence of an inguinal hernia on either side.  
The April 2001 examination revealed normal findings and the 
veteran offered no complaints relative o the inguinal hernia 
repair.


Clearly the veteran does not meet the criteria for a 
compensable rating under Diagnostic Code 7338, as there is no 
current evidence of inguinal hernia.  Clinical records 
consistently show that there has been no recurrence since the 
veteran's surgery in April 1997.  Indeed, for the period 
prior to the 1997 surgery, the evidence establishes that the 
veteran's bilateral inguinal hernia was virtually 
asymptomatic.  There was no evidence of a hernia when the 
veteran was examined in 1994 and 1996.  Contemporaneous VA 
treatment records likewise show that the veteran's bilateral 
inguinal hernia that was at most small and without true 
hernia protrusion.  In other words, the criteria to support 
an increased (compensable) disability evaluation for 
bilateral inguinal hernia have not been demonstrated 
throughout the claims period.  See Fenderson.

Hemorrhoids

Under Diagnostic Code 7336, mild or moderate hemorrhoids are 
assigned a non-compensable evaluation.  Large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences, are assigned a 10 percent 
evaluation.  A 20 percent evaluation is assigned with 
persistent bleeding and with secondary anemia, or with 
fissures. 38 C.F.R. 4.114, Diagnostic Code 7336.

Treatments records document that the veteran was periodically 
seen for complaints of hemorrhoids since his service 
discharge.  A November 1990 VA examination indicated that the 
veteran experienced intermittent anal pain with occasional 
bleeding.  No finding pertaining to the status of the 
veteran's hemorrhoids was made.  Similarly, when he was 
examined by VA in April 1994, there was no evidence of 
hemorrhoids, especially externally.  

When he was examined in August 1996, the veteran was 
diagnosed as having Grade II external hemorrhoids.  The Board 
is not aware of any gradation system for evaluating 
hemorrhoids.  Moreover, the examiner did not describe the 
veteran's hemorrhoids in any manner suitable for VA rating 
purpose and gave no indication of what a Grade II hemorrhoid 
encompassed.  The report merely described the veteran as 
having rectal bleeding twice a month without anemia or fecal 
leakage.  Records from 1997 also describe the veteran as 
having Grade II mixed hemorrhoids prior to his 
hemorrhoidectomy, which was conducted in April 1997.  
However, the records merely describe the veteran as having 
recurrent hematochezia with a sensation of a mass in the 
rectum.  In sum, the Board finds that the significance of the 
Grade II designation is of limited probative value, and that 
neither the August 1996 examination report nor the 1997 pre-
surgery records support the assignment of a higher (10 
percent) disability evaluation.

Following the April 1997 surgery, an July 1997 VA examination 
made no findings as to the existence of any hemorrhoids.  On 
examination in February 1998, the veteran had no hemorrhoids.  
He indicated that he would notice blood streaked stools 
whenever he became constipated.  There no signs of anemia, 
however.  Similar findings were made on examinations 
conducted in September 1998 and April 2001.  The April 2001 
examination noted that the veteran would experience 
occasional (very minimal) fecal leakage, but that the veteran 
did not require the use of a pad.  There are no medical 
records following the April 2001 examination that contain 
findings pertaining to the existence of hemorrhoids.

The evidence as a whole indicates that the veteran's 
hemorrhoids have never been more than mild or moderate, and 
the condition is properly rated noncompensable (zero percent) 
under Diagnostic Code 7336.  As the preponderance of the 
evidence is against the claim for a higher rating for 
hemorrhoids with status post hemorrhoidectomy, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
inguinal hernia or hemorrhoids.  There is also no objective 
evidence that the veteran's hernia and hemorrhoid 
disabilities, in and of themselves, have caused marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action. See VAOPGCPREC 6-96.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for right elbow disability is granted

Entitlement to a compensable (increased) evaluation for 
bilateral inguinal hernia status post herniorrhaphy is 
denied.

Entitlement to a compensable (increased) evaluation for 
hemorrhoids with status post hemorrhoidectomy is denied.


REMAND

As discussed above, the veteran has presented evidence that 
he suffered some type of right elbow injury in service, that 
he was diagnosed as having epicondylitis of the right elbow 
shortly after service discharge, and that he presently 
continues to experience right elbow problems that have been 
attributed to epicondylitis.  The question remains as to 
whether there is a relationship the veteran's current right 
elbow disability (epicondylitis) and his active service.  The 
RO should therefore schedule the veteran for a VA examination 
and request that a medical nexus opinion be provided.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991)(VA adjudicators cannot base their decisions on their 
own unsubstantiated medical opinions.).

The veteran is also seeking increased evaluations for his 
service connected arteriosclerotic heart disease, 
degenerative discospondylosis of the lumbosacral spine with 
bilateral sacroiliac arthritis, and residuals of a right knee 
partial meniscectomy with post-traumatic arthritis.  A review 
of the record show that the veteran was last examined in 
April 2001.  Since that time, records from the Manila VAOC 
and San Juan De Dios Hospital show that the veteran has 
received ongoing treatment for these disabilities.  The 
status of these disabilities also appears to have changed.  
Indeed, there is evidence that the veteran sought emergency 
services for cardiac symptoms in July 2003 after waking to 
urinate.  An electrocardiogram shows a "complete right 
bundle branch block."  

The veteran should be afforded another cardiac and orthopedic 
examination to determine the extent and severity of his 
service-connected cardiovascular and orthopedic disabilities.  
The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Court has also held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Entitlement to total disability evaluation based on 
individual unemployability requires consideration of the 
effect on employability of all service-connected 
disabilities.  The determination regarding the remanded 
issues of entitlement to service connection for right elbow 
disability and increased evaluations for arteriosclerotic 
heart disease, degenerative discospondylosis of the 
lumbosacral spine with bilateral sacroiliac arthritis, and 
residuals of a partial meniscectomy with post-traumatic 
arthritis could impact the veteran's total disability 
evaluation based on individual unemployability claim.  The 
Board therefore finds these issues to be inextricably 
intertwined.  Thus, adjudication of the total disability 
evaluation based on individual unemployability claim will be 
held in abeyance pending further development of the veteran's 
service connection claim and increase rating claims.

Finally, as noted in the July 2003 remand, the veteran filed 
a notice of disagreement (NOD) to a May 2002 rating decision 
that denied service connection for bilateral ankle disability 
as secondary to a service connected right knee disability.  
Because a timely NOD was filed, the RO was asked to provide 
the veteran with a Statement of the Case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has yet 
to comply with this request.  The RO instead included the 
issue of entitlement to service connection for bilateral 
ankle disability as secondary to a service connected right 
knee disability in its June 2005 Supplemental Statement of 
the Case (SSOC).  An SSOC, however, may not be used to 
announce a decision on an issue not previously addressed in 
the statement of the case.  38 C.F.R. § 19.31 (2005).  A 
remand is therefore required to accord the RO an opportunity 
to furnish the veteran and his representative an SOC 
concerning this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Manila VAOPC, dated since February 2004.

2.  After the foregoing has been 
completed, the veteran should be afforded 
a VA orthopedic examination to determine 
the etiology of his current right elbow 
disability and the nature and severity of 
his service connected low back and right 
knee disabilities.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should be 
performed.  

With regard to the veteran's right elbow, 
the examiner should provide an opinion as 
to whether there is a 50 percent or 
greater probability (as likely as not) 
that any current right elbow disability 
had its onset in service or is otherwise 
etiologically related to any incident or 
injury occurring during active service.  
If arthritis of the right elbow is 
detected, the examiner should also state 
whether the condition had its onset within 
one year of service discharge.  A 
discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.

With regard to his low back disability, the 
examiner(s) should specify what measurable 
degree of lumbar spine impairment is 
attributable to his service-connected low 
back disability and comment on the degree 
of functional loss due to pain, weakened 
movement, excess fatigability, or 
incoordination, preferably in terms of 
additional limitation of motion.  The 
examiner(s) should discuss the presence or 
absence of unfavorable or favorable 
ankylosis of the entire thoracolumbar spine 
and unfavorable ankylosis of the entire 
spine.  The total number and duration 
(number of days in the past 12 months) of 
any incapacitating episodes of 
intervertebral disc syndrome should be 
given, as well as comment on any related 
chronic neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest.  Chronic neurological 
manifestations are defined as neurological 
manifestations and symptoms resulting from 
intervertebral disc syndrome that are 
present constantly, or nearly so.  For any 
neurological defects found, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
(mild, moderate, or severe) caused by the 
veteran's low back disability.  A complete 
rationale for any opinion expressed must be 
provided.  If the examiner cannot answer 
the above without resorting to speculation, 
then he or she should so state.

With regard to his right knee, the examiner 
should state whether lateral instability or 
subluxation of the knee is present, it 
should be described as either mild, 
moderate, or severe.  The examiner should 
be asked to state the ranges of motion of 
the knee in degrees.  Moreover, the 
examiner should be asked to determine 
whether there is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected knee 
disability; and, if feasible, these 
determinations must be expressed in terms 
of the degree of additional range of motion 
loss due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion as to whether pain in the knee 
could significantly limit functional 
ability during flare-ups or during periods 
of repeated use.  This determination should 
also, if feasible, be portrayed in terms of 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

3.  The veteran should also be afforded a 
VA cardiology examination to assess nature 
and severity of his arteriosclerotic heart 
disease.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.  
The examiner must provide accurate and 
fully descriptive assessments of all 
clinical findings resulting from the 
veteran's service-connected 
arteriosclerotic heart disease.  He or she 
must also address the presence or absence 
of the specific criteria set forth in VA's 
rating schedule for evaluating 
arteriosclerotic heart disease, to 
include, but not limited to, any chronic 
congestive heart failure, workload in 
METs, dyspnea, fatigue, angina, dizziness, 
syncope, and any left ventricular 
dysfunction as indicated via ejection 
fraction percentage.  A complete rationale 
for any opinion expressed must be 
provided.  If the examiner cannot answer 
the above without resorting to 
speculation, then he or she should so 
state.

4.  The RO should issue a Statement of the 
Case with respect to the issue of 
entitlement to service connection for 
bilateral ankle disability as secondary to 
a service connected right knee disability. 
The veteran should be advised that he may 
perfect his appeal of this issue by filing 
a Substantive Appeal within 60 days of the 
issuance of the Statement of the Case, see 
38 C.F.R. § 20.302(b) (2005), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.

5.  Following completion of the foregoing, 
if any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  If the 
veteran fails to report for the requested  
examinations, citation of 38 C.F.R. § 
3.655 should be included.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


